Citation Nr: 0709577	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-22 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD)

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to exposure 
to Agent Orange.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma that denied the veteran's claims of entitlement to 
service connection for PTSD and COPD.  A videoconference 
hearing was held at the RO before the undersigned Acting 
Veterans Law Judge in June 2006.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD.

2.  The medical evidence does not show that the veteran's 
COPD had its onset in service or is otherwise related to his 
military service.


CONCLUSION OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).

2.  COPD was not incurred in or aggravated by active military 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative claim that the veteran is 
entitled to service connection for PTSD and COPD.  Initially, 
it is noted that VA has an obligation to notify claimants of 
what information or evidence is needed in order to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  VA law and regulations 
dictate that part of notifying a claimant of what is needed 
to substantiate a claim includes notification as to what 
information and evidence VA will seek to provide and what 
evidence the claimant is expected to provide.  Further, VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(a)-(c) (2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims held that 
the notice requirements set forth above applied to all five 
elements of a service connection claim, which include:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 

That said, letters dated in July, September, and October 2004 
informed the veteran of the evidence necessary to establish 
entitlement to service connection for PTSD and COPD, what 
evidence the RO would obtain, and what evidence he was 
expected to obtain.  These letters also, essentially, 
requested that he provide any medical evidence in his 
possession that pertained to these claims.  In an undated 
letter (apparently sent prior to the June 2006 
videoconference) the RO provided the veteran with information 
with respect to establishing disability ratings and effective 
dates.  

The Board finds that the notice requirements set forth have 
been met.  Although the veteran was not provided, prior to 
the appealed January 2005 decision, with notice of the type 
of evidence necessary to establish a disability evaluation 
and effective date if either or both of these claims were 
granted, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, neither the veteran nor his representative has argued 
that the late disability evaluation and effective date notice 
prejudiced the veteran in any way, and the record does not 
suggest that he has been prejudiced.  And, in any event, the 
issue is moot, as these claims are being denied herein, and 
an effective date will not be assigned.  Cf. Dingess/Hartman, 
19 Vet. App. 473 (2006).

VA also has a duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. § 5103A (West 2002).  That 
said, both VA and private medical records have been 
associated with the claims folder.  In addition, a 
videoconference hearing was held.  No additional pertinent, 
available, evidence has been specifically identified by the 
veteran as relevant to these claims.  As will be discussed 
below, there is no reasonable possibility that further 
assistance will aid in substantiating these claims, and as 
such, further development is not necessary, to include any 
attempt to verify, with respect to the PTSD claim, the 
veteran's alleged stressors.  38 U.S.C.A. § 5103A.  Thus, 
VA's duty to assist has been fulfilled.

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2006). 

The Board notes that the veteran served in Vietnam from March 
to August 1972, and was awarded the National Defense Service 
Medal and a Vietnam Service Medal.  His personnel records 
reflect that his main duties were as a cook.




I.  Service Connection for PTSD 

The veteran and his representative argue that the veteran has 
PTSD that is related to his service in Vietnam.  In a 
stressor statement received in September 2004, the veteran 
contends that while serving in Vietnam, he was subjected to 
rocket and mortar attacks, saw wounded soldiers on a daily 
basis, and that on one occasion had to fire upon people who 
attempted to steal food from one of the trucks he was 
assigned to guard (these trucks were apparently transporting 
cargo outside of Da Nang).  During the June 2006 
videoconference hearing, the veteran testified that he was 
subjected to rocket attacks in Vietnam and experienced fear 
and panic, and that he currently experiences sleep 
difficulty, flashbacks, and isolation, among other things.  
He related that he had been told at the VA mental health 
clinic that he suffers from the symptoms of PTSD.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  A 
diagnosis of PTSD must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  38 
C.F.R. § 4.125.  

As will be addressed below, service connection for PTSD is 
not warranted because the record does not support a finding 
that the veteran currently suffers from the disorder.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  As such, discussion of the two 
remaining elements of a PTSD service connection claim is not 
necessary.  See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

In this regard, it is initially noted that the veteran's 
service medical records are negative for any psychiatric 
complaints, treatment, or diagnoses.  This evidence includes 
the report of a March 1973 separation examination, wherein it 
is noted that the veteran was psychiatrically normal.  

The report of a October 1973 VA examination indicates that 
the veteran reported that his nerves were "still bad" and a 
diagnosis of possible organic brain syndrome associated with 
mild trauma prior to service was indicated.  

VA outpatient treatment records dated from about March 2001 
to March 2002 reflect that the veteran complained of and was 
screened for depression, and that he was diagnosed with 
situational depression in March 2002.  A December 2002 
discharge summary report from a VA hospital indicates a past 
medical history of depression.  

VA outpatient treatment records reflect that the veteran was 
seen in the mental health clinic in June and July 2004 due to 
substance abuse, and was noted to be anxious, depressed, 
nervous, and shaky, among other things.  Diagnoses of alcohol 
abuse and PTSD are noted in these outpatient records.  A July 
2004 entry (wherein a diagnosis of PTSD is indicated) 
indicates that the veteran was a Vietnam veteran who suffered 
from anxiety, nightmares, isolation, and a bad temper.  None 
of these records provided a link between the diagnosed PTSD 
and the veteran's service, nor did they specifically provide 
a reason for the diagnosis.  

The veteran was accorded a VA psychiatric examination in 
February 2006.  During this examination, the veteran 
indicated that he was a cook while stationed in Vietnam, and 
that his base was subjected to rocket attacks on a daily 
basis.  Among the veteran's complaints were shaking, 
forgetfulness, nightmares, and sleep difficulty.  He related 
that these problems had been ongoing for six to seven years.  

The examiner noted that records showed that the veteran had 
been treated at the mental health clinic in June and July 
2004, and that he had not had any other mental health 
treatment and was taking no psychotropic medications.  Mental 
status examination revealed, among other things, that the 
veteran was oriented to time, person, place, and situation, 
and that he was nervous and anxious during the interview, but 
cooperative.  

The examiner, in concluding the examination report, stated 
that the veteran did not meet the full criteria for PTSD, 
noting that while he did have some of the symptoms for the 
disorder - including nightmares and sleep impairment - his 
primary problem appeared to be alcohol abuse which would also 
significantly contribute to a mood disorder and sleep 
impairment with anxiety.  As a result of this examination, 
the veteran was diagnosed with alcohol dependence and a 
generalized anxiety disorder.  

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  While the veteran was 
diagnosed with PTSD on a few occasions between June and July 
2004, these diagnoses were made in conjunction with 
outpatient treatment received for substance abuse, and the 
medical professionals who provided the diagnoses did not site 
to any clinical evidence to support them.  On the other hand, 
the VA examiner in February 2006 thoroughly examined the 
veteran for the specific purpose of determining whether he 
suffered from PTSD, provided a detailed report of clinical 
findings made (including on mental status examination), and 
provided reasons as to why a diagnosis of PTSD was not 
supported.  

For the above discussed reasons, the Board assigns more 
weight and validity to the findings made by the VA examiner 
in the above-referenced February 2006 report than the 
diagnoses noted in the outpatient treatment records dated in 
2004, which were rendered without support or explanation.  
Cf. Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 
854 (Fed. Cir. 1999) (unpublished decision), cert. denied 120 
S. Ct. 1252 (2002) (it is not error for the Board value one 
medical opinion over another, as long as a rationale basis 
for doing so is given).  And, in doing so, the Board finds 
that the weight of the evidence is against a finding that the 
veteran currently suffers from PTSD. 

That being the case, it is again pointed out that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 2002); see Degmetich, 104 F.3d 1328 (1997).  The bottom 
line in this matter is that the current objective medical 
evidence does not establish that the veteran currently 
suffers from PTSD.

As such, the legal criteria for service connection for PTSD 
have not been met.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply, and service connection for PTSD must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a final point, and as alluded to above, because the 
medical evidence does not support a finding that the veteran 
currently has PTSD, there is no duty to further assist him in 
the development of this claim, to include attempting to 
verify the veteran's claimed stressors.  See 38 U.S.C.A. 
§ 5103A (West 2002).


II.  Service Connection for COPD, to Include as Secondary to 
Exposure to Agent Orange.

The veteran and his representative also contend that the 
veteran has COPD that resulted from his exposure to Agent 
Orange while serving in Vietnam.  

In this regard, it is noted that if a veteran was exposed to 
a herbicide agent during active military, naval, or air 
service, certain diseases shall be service connected if the 
requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e) (2006).  In this regard, it is noted that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.307(a)(6)(iii) (2006).  

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2006).

Turning to the relevant evidence of record, and as noted 
above, the veteran indeed served in Vietnam during the above 
noted time period, and as such, it is presumed that he was 
exposed to herbicides during service.  There is no 
affirmative evidence establishing that he was not exposed to 
any such agent during service.

The evidence of record clearly indicates that the veteran 
currently has COPD.  A review of his service medical records, 
however, do not indicate - nor is it contended - that in 
service he was treated for or diagnosed with this disease or 
any other lung disorder.  The veteran's contention instead, 
as noted above, is that COPD was caused by his exposure to 
Agent Orange.  

The Board notes, however, that COPD is not among the diseases 
subject to presumptive service connection under 38 U.S.C.A. 
§ 1116 or 38 C.F.R. § 3.309(e).  Therefore, based on the 
above, the Board finds that presumptive service connection 
for COPD based on exposure to an herbicide agent while in 
Vietnam is not warranted.  38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  That said, the Board finds that service 
connection for COPD based on direct causation is not 
warranted.  

Specifically, the medical evidence of record indicates that 
the first mention of the veteran having COPD is in or around 
February 2002, almost three decades after his discharge from 
service, when he was seen by VA on an outpatient basis 
complaining of shortness of breath and was diagnosed with 
COPD, among other things (there is some indication that the 
veteran had experienced shortness of breath and the like in 
1999).  In addition, there is no indication among the various 
VA and private medical records associated with the claims 
folder suggesting that the veteran's COPD was otherwise 
related to service, to include as the result of the his 
exposure to Agent Orange.  Among this evidence is the report 
of a November 2002 VA examination (a contract examination 
conducted by QTC Medical Services) wherein a diagnosis of 
COPD was indicated, but no indication made as to whether this 
disease was incurred in service.  This report does note that 
the veteran provided a history of shortness of breath 
beginning three to four years prior to the examination.  

In sum, there is no competent medical evidence of a nexus 
between the veteran's service and his COPD.  The Board has 
considered the veteran's statements to the effect that his 
COPD resulted from his exposure to Agent Orange while he 
served in Vietnam.  However, as the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge, his opinion on medical diagnoses or causation is 
not competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In light of the lack of competent evidence 
establishing a link between the veteran's COPD and service, 
the Board finds that service connection is not warranted for 
COPD on either a direct basis or on the basis of presumed 
service connection due to exposure to herbicides.  
38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and service 
connection for COPD must be denied.  Gilbert, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for COPD is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


